665 S.E.2d 861 (2008)
52 Va. App. 598
Eddie CROSS, Appellant,
v.
COMMONWEALTH of Virginia, Appellee.
Record No. 2781-04-1.
Court of Appeals of Virginia.
September 2, 2008.
Before FRANK and PETTY, JJ., and WILLIS, S.J.

Upon Remand from the Supreme Court of Virginia.
A panel of this Court, relying on Moore v. Commonwealth, 272 Va. 717, 636 S.E.2d 395 (2006), rev'd, Virginia v. Moore, ___ U.S. ___, 128 S. Ct. 1598, 170 L. Ed. 2d 559 (2008), held that the trial court erred by denying appellant's motion to suppress. See Cross v. Commonwealth, 49 Va.App. 484, 642 S.E.2d 763 (2007). We therefore reversed appellant's conviction for possession of cocaine in violation of Code § 18.2-250. Id. The Virginia Supreme Court awarded an appeal from this decision, and, by order entered June 6, 2008, remanded the case to this Court for reconsideration in light of the holding of the United States Supreme Court in Moore, ___ U.S. at ___, 128 S.Ct. at 1608.
*862 Upon reconsideration, we vacate our prior holding on this issue. For the reasons stated in Moore, ___ U.S. at ___, 128 S.Ct. at 1608, we now hold that the trial court did not err by denying appellant's motion to suppress. Therefore, we affirm his conviction for possession of cocaine. Accordingly, that part of the Court's opinion with regard to that conviction is withdrawn and that part of the mandate with regard thereto is vacated. We reaffirm our prior decision regarding the charge of obstruction of justice in violation of Code § 18.2-460. Cross, 49 Va.App. at 491, 642 S.E.2d at 766.
This order shall be published and certified to the clerk of the trial court.